Citation Nr: 1620761	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Daniel Smith, Esq.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970.  The Veteran died in November 2007; the Appellant is his surviving spouse.  This matter comes before the Board of Veteran's Appeal (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Pension Center located in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as acute respiratory distress syndrome, due to or a consequence of multisystem organ failure.

2.  At the time of his death, service connection was not in effect for any disorder.
 
3.  The probative evidence of record does not show that the listed causes of the Veteran's death, acute respiratory distress syndrome and multisystem organ failure, were related to his active military service.

4.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents during such service.

5.  The probative evidence of record does not show that the Veteran had ischemic heart disease at the time of his death.

6.  The probative evidence of record does not show that the Veteran's diabetes mellitus caused or contributed substantially and materially to his death.



CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran died in November 2007.  The Veteran's certificate of death lists the immediate cause of death as acute respiratory distress syndrome due to or a consequence of multisystem organ failure.  At the time of his death, service connection was not in effect for any disorder.

The Appellant filed an application for Dependency and Indemnity Compensation benefits in January 2011, claiming that the cause of the Veteran's death was due to service.  In later statements, the Appellant has argued that the Veteran had diabetes mellitus and a heart disorder at the time of his death and that these disorders were related to his exposure to herbicides during service in Vietnam.  The Appellant further asserts that the Veteran's diabetes mellitus and heart disorder ultimately caused or contributed to the Veteran's death. 

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the Veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as diabetes and cardio-vascular renal disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, VA law and regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Furthermore, VA has determined that a Veteran who served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Initially, the Veteran served in Vietnam and is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   However, the fatal disabilities, acute respiratory distress syndrome and multisystem organ failure, are not among the diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  That said, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

There is no factual basis in the record that any condition listed on the Veteran's death certificate, acute respiratory distress syndrome and multisystem organ failure, was incurred during service, to include as a result of exposure to herbicides.  Service treatment records do not reflect any respiratory condition, to include the July 1970 separation report of medical examination.  The Veteran specifically denied asthma, shortness of breath, pain or pressure in his chest, and chronic cough on the corresponding report of medical history taken at separation.  

Post-service, acute respiratory distress syndrome and multisystem organ failure were diagnosed on the day the Veteran died in November 2007.  Review of medical records dated in 2007 revealed the Veteran had severe restrictive and obstructive lung disease, secondary to long standing cigarette smoking and obesity.  The Veteran was on bronchodilator inhalers and short course steroids.  While a specific date of diagnosis of restrictive and obstructive lung disease is not contained within the available medical records, it is clear there has been the passage of many years between discharge from active service and medical documentation of a respiratory condition.  Notably, the conditions listed as the cause of death, were diagnosed 37 year following his discharge from active service.  These factors tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Moreover, in this case, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's fatal disorders and his active military service, including presumed in-service herbicide exposure.  In fact, in the June 2015 VA medical opinion, the VA examiner found that no disorder identified as the cause of the Veteran's death (acute respiratory distress syndrome and multisystem organ failure) was causally related to events during his military service, to include exposure to herbicides.  The examiner reasoned that neither of the causes of death was known to be more prevalent in someone with a history of Agent Orange exposure.  The examiner further explained that there were no chronic conditions in service that would have led to acute respiratory distress syndrome or multisystem organ failure. 

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed causes of death, acute respiratory distress syndrome and multisystem organ failure, were incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Appellant has additionally argued that the Veteran had a heart disorder at the time of his death, related to his exposure to herbicides during service in Vietnam, which caused or contributed to his death.  While ischemic heart disease is among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e), ischemic heart disease was not diagnosed prior to the Veteran's death.  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309(e), Note 2.  

Notably, the June 2015 VA examiner found that cardiac testing near the time of his death did not reveal ischemic heart disease.  The examiner indicated that the autopsy showed an enlarged heart but did not note atherosclerotic coronary artery disease or focal heart muscle damage.  It did note atherosclerosis in the aorta.  The examiner made comment on an October 2007 discharge summary indicating the Veteran had congestive heart failure in the past, but that a chemical stress echo performed on admission suggested no myocardial ischemia though this was technically difficult because of limited visualization.  But the electrocardiogram portion of the Dobutamine test was negative.  

Medical records dated in September 2007 reveal that a study conducted in February 2006 showed no definite stress induced ischemia.  An echocardiogram performed on that day was reviewed and complaints of dyspnea and chest pain were doubted to be secondary to a cardiac source.  An October 2007 computerized tomography scan of the chest revealed the heart and great vessels to be unremarkable.  Records from Allenwood Family Health Care were also negative for ischemic heart disease.   

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, in the absence of competent medical evidence of ischemic heart disease, there is no basis upon which to conclude that ischemic heart disease was incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran was being treated for diabetes mellitus at the time of his death, which is among the diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, it is presumed that diabetes mellitus was incurred as a result of his military service.  38 C.F.R. § 3.307(a)(6).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The record does not include any probative medical evidence or opinion that the Veteran's diabetes mellitus contributed substantially or materially to the Veteran's death; that it combined to cause death; or that it aided or lent assistance to the production of death.  Notably, the June 2015 VA examiner opined diabetes mellitus neither caused nor substantially or materially contributed to the cause of death.  The examiner reasoned that there was nothing in the record to indicate that the Veteran's diabetes was out of control in a way that would have led to respiratory distress or organ failure.  

The Appellant has not submitted any contrary medial opinion other than the assertions of her representative that the Veteran was having problems with glycemic control prior to his death.  A letter from Allenwood Family Health Care submitted in April 2016 simply confirmed that the Veteran had been a patient from February 2007 to November 2007, and that during this time he was treated for diabetes mellitus type II.  Medical records from the facility show that the Veteran's diabetes mellitus remained non-insulin dependent.  A November 2007 entry noted that on hospital admission in October 2007, the Veteran's glycemic control was poor and that he felt fatigued.  However, there is no evidence or opinion that diabetes mellitus was uncontrolled and further, even assuming it was, that it contributed substantially or materially to the Veteran's death; that it combined to cause death; or that it aided or lent assistance to the production of death.  As noted above, medical evidence is required to establish a causal connection between a disability of service origin and the Veteran's death.  See Van Slack, 5 Vet. App at 502.  Due to the lack thereof, the Appellant's claim must be denied on a direct basis as there is no evidence that a service related disease or injury caused the Veteran's death.  

The Appellant's statements that the Veteran had uncontrolled diabetes mellitus that contributed to his death, are not competent evidence.  Evidence of the etiology of the cause of the Veteran's death requires medical diagnosis based on diagnostic testing, which the Appellant is not trained to perform.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Appellant's statements are competent evidence as to observable symptomatology.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's death was caused by or aggravated by a disability incurred during service draw medical conclusions, which the Appellant and her representative are not qualified to make. Although lay statements are competent evidence to provide opinions on some medical issues, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


